SUMMARY ORDER
Jayshree Christian petitions for review of the April 29, 2004 decision of the Board of Immigration Appeals (“BIA”) denying her motion to reconsider and reopen her final order of removal.
Christian is an Indian citizen who entered the United States in 1996 as a non-immigrant visitor, and then claimed asylum, withholding of removal, and CAT relief. In support of her claims, Christian alleged that she was persecuted by Muslim “terrorists” because she was an active member of the Vishva Hindu Parishad (“VHP”) and protested Muslim “fanatics” and “fundamentalists” for occupying a Hindu religious place, the Rama Janmabhumi.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2004) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d. Cir200 2004) (citing Brice v. U.S. Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA denied Christian’s request for reconsideration because it concluded that the IJ correctly found she had not established eligibility for the relief requested. The BIA also declined to revisit the arguments Christian had already made on appeal. The Board denied Christian’s request for reopening because Christian failed to indicate the manner in which the news articles she attached to her motion were material to her claim and she failed to show that they were unavailable and could not have been presented during the proceedings before the IJ. See Ke Zhen Zhao v. United States Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001); 8 C.F.R. § 1003.2(c)(1). The BIA’s reasoning on both points was rational, and by no means did the Board abuse its discretion here.
For the foregoing reasons, the petition for review is DENIED and the motion for a stay of removal is likewise DENIED.